United States Court of Appeals
         For the Eighth Circuit
     ___________________________

             No. 20-1020
     ___________________________

         United States of America

                   Plaintiff - Appellee

                     v.

           Anthony James Hanel

               Defendant - Appellant
     ___________________________

             No. 20-1023
     ___________________________

         United States of America

                   Plaintiff - Appellee

                     v.

         Courtney Laparele Clark

                Defendant - Appellant
              ____________

  Appeal from United States District Court
   for the District of Nebraska - Omaha
              ____________

      Submitted: November 20, 2020
             Filed: April 2, 2021
             ____________
Before BENTON, ERICKSON, and GRASZ, Circuit Judges.
                          ____________

GRASZ, Circuit Judge.

       Based on evidence obtained during a traffic stop, the government filed charges
against Anthony Hanel and Courtney Clark for illegally possessing guns and credit
card counterfeiting equipment. Hanel and Clark sought to suppress all evidence
obtained during what they claimed was an illegal search and seizure. The district
court 1 denied those motions after concluding that the officers had reasonable
suspicion of unlawful conduct when they stopped the vehicle. We affirm.

                                  I. Background

      Around 2:30 a.m., during a routine patrol of what they considered a high-
crime area, Omaha Police Officers John Harney and Cory Buckley noticed a blue
Dodge Durango with Minnesota license plates exiting a parking lot. Officer Buckley
saw that the passenger was not wearing a seatbelt.

       The officers followed the Durango onto an interstate highway, and Officer
Buckley used the in-cruiser computer to try to verify the vehicle’s license plates
using the National Crime Information Center (“NCIC”) database. His first search in
NCIC returned no record. Officer Buckley verified the license plate number and
reran it. This second search returned a response of “not on file.” Officer Buckley
then asked dispatchers to check the license plate in the NCIC database.
Simultaneously, the officers saw the Durango make what they believed to be an
improper lane change. Based on that lane change, they pulled over the vehicle. As



      1
       The Honorable John M. Gerrard, Chief Judge, United States District Court
for the District of Nebraska, adopting the findings and recommendations of the
Honorable Michael D. Nelson, United States Magistrate Judge for the District of
Nebraska.
                                      -2-
the officers exited their squad car, the dispatchers reported there was no valid
registration for the vehicle.

       Officer Harney approached the Durango’s driver’s side to speak with Clark.
Officer Buckley approached the passenger’s side to speak with Hanel, who refused
to identify himself. Based on that refusal and other suspicious behavior, the officers
requested a portable fingerprint identification machine and a drug dog. The dog
indicated that narcotics were in the vehicle. The officers then searched the Durango
and detained Hanel and Clark.

      Based on evidence obtained during that traffic stop, a grand jury indicted both
Hanel and Clark for illegally possessing counterfeit access-device making
equipment, possessing a firearm with an obliterated serial number, and possessing
counterfeit and unauthorized access devices. It also indicted Hanel for illegally
possessing a firearm as a felon.

        Hanel and Clark both moved to suppress all evidence obtained during the
traffic stop. They argued that the stop violated the Fourth Amendment to the United
States Constitution because the officers lacked probable cause or reasonable
suspicion. Specifically, they argued that the stated reason for the stop—Clark’s lane
change—did not violate Nebraska law. While conceding that the lane change was
legal, the government argued that the officers’ mistake was objectively reasonable.
The magistrate judge concluded otherwise. However, the magistrate judge
recommended denying both motions after concluding the officers had reasonable
suspicion that the Durango lacked proper registration.

      The district court adopted the magistrate judge’s findings and
recommendations, but it also explained its own rationale for why the officers’ belief
about the registration status justified the stop. It found that the officers were
“competent in the use of their laptop and in accessing the NCIC database” and that
the database was sufficiently reliable “to allow the officers to have a reasonable
suspicion that the Durango might not have been registered[.]” Relying on United
                                         -3-
States v. Hollins, 685 F.3d 703, 706 (2012), the district court concluded this
sufficiently justified the stop because “an officer’s initial incomplete observations
may provide reasonable suspicion for the officer to stop a vehicle and investigate
further.” After the district court denied their motions to suppress, Hanel and Clark
both pled guilty to the illegal possession of counterfeit access-device making
equipment, and Hanel also pled guilty to possession of a firearm as a felon. After
sentencing, Hanel and Clark challenged the denials of their motions to suppress,
arguing the stop was unconstitutional.2 We consolidated their appeals.

                                   II. Analysis

       “In an appeal from a district court’s denial of a motion to suppress evidence,
this court reviews factual findings for clear error, and questions of constitutional
law de novo.” United States v. Hollins, 685 F.3d 703, 705 (8th Cir. 2012).

      The Fourth Amendment prohibits “unreasonable searches and seizures.” U.S.
Const. amend. IV. “A traffic stop constitutes a seizure of [a] vehicle’s occupants,
including any passengers.” United States v. Sanchez, 572 F.3d 475, 478 (8th Cir.
2009). For a traffic stop to be constitutional under the Fourth Amendment, it “must
be supported by reasonable suspicion or probable cause.” United States v. Houston,
548 F.3d 1151, 1153 (8th Cir. 2008). “A law enforcement officer has reasonable
suspicion when the officer is aware of ‘particularized, objective facts which, taken
together with rational inferences from those facts, reasonably warrant suspicion that
a crime is being committed.’” Id. (quoting United States v. Martin, 706 F.2d 263,
265 (8th Cir. 1983)). “Any traffic violation, however minor, provides probable
cause for a traffic stop.” United States v. Bloomfield, 40 F.3d 910, 915 (8th Cir.
1994).




      2
       Neither Clark nor Hanel challenge the constitutionality of the search of the
vehicle performed after the stop. Only the stop itself is at issue in this appeal.
                                        -4-
       To determine if probable cause or reasonable suspicion existed, we look at
what the officers “reasonably knew at the time,” rather than looking back with the
benefit of hindsight. Hollins, 685 F.3d at 706. But “[m]istakes of law or fact, if
objectively reasonable, may still justify a valid stop.” Id. Furthermore, “subjective
intent is not determinative in deciding whether the stop was reasonable.” United
States v. Mallari, 334 F.3d 765, 767 (8th Cir. 2003). “[E]ven if an officer invokes
the wrong offense” at the time, probable cause may still support the stop if an officer
has an objective basis to make it. United States v. Demilia, 771 F.3d 1051, 1054–
55 (8th Cir. 2014).

       Applying these principles, we affirm the district court’s judgment. At the time
they initiated the traffic stop, the officers had grounds for reasonable suspicion that
the Durango lacked proper registration in violation of Nebraska law. See Neb. Rev.
Stat. § 60-362 (providing that no unregistered motor vehicle may be operated on
Nebraska’s highways); Neb. Rev. Stat. § 60-3,170 (providing that a violation of the
Motor Vehicle Registration Act is a Class III misdemeanor). Although the officers
cited the lane change as their reason for stopping the vehicle, they already had an
objective basis to stop it when the first two NCIC searches failed to indicate proper
registration. See Demilia, 771 F.3d at 1054–55 (reversing grants of motions to
suppress when one traffic offense could provide an objectively reasonable basis for
the stop even though the officer relied on the wrong offense to justify it); United
States v. Stephens, 350 F.3d 778, 779–80 (8th Cir. 2003) (holding that an
inconclusive vehicle dispatch computer check “provided the police with reasonable
suspicion to stop the vehicle and investigate whether the vehicle was properly
registered”). The fact that dispatchers had yet to report the results of their separate
registration search does not change this conclusion. Although the officers later
learned that the vehicle was properly registered, the information they had when they
stopped the vehicle justified the stop. See Hollins, 685 F.3d at 707.

       We have previously upheld a traffic stop based on a mistaken belief about a
vehicle’s registration. In Hollins, police officers stopped an SUV that had no license
plates. Id. at 705. Approaching the SUV, an officer then, for the first time, saw an
                                         -5-
apparently valid Nebraska “In Transit” sticker. Id. But the officer continued the
stop because he could not see the expiration date and knew from experience that In
Transit stickers could often be falsified. Id. at 706. Ultimately, before the initial
officer and his colleagues impounded the vehicle, they found an illegal firearm
inside. Id. at 705. The driver moved to suppress the firearm, arguing the valid
sticker negated reasonable suspicion. Id. We rejected that argument, reasoning that
“[a]lthough the officers were mistaken . . ., their actions were objectively reasonable
because they could not then see the In Transit sticker.” Id. at 706. And we also
concluded that the officers justifiably prolonged the stop after seeing the sticker
because “the [initial] officer did not see its expiration date, and his experience taught
him that even facially valid stickers” may not be “legally valid” given the prevalence
of illicit stickers. Id. at 707 (emphasis in original).

       Similar to the SUV in Hollins, the Durango was properly registered despite
the officers’ suspicions. But the officers had experience searching the NCIC
database and had not previously encountered any problem running Minnesota plates.
It is objectively reasonable, then, that the two inconclusive results could lead the
officers to believe that the Durango violated Nebraska law by lacking proper
registration. The officers justifiably stopped the Durango to investigate its
registration status.

        Our holding should not be interpreted as justifying all warrantless vehicle
stops based on ambiguous results from data searches. Rather, we emphasize our
holding depends on the express factual findings that: (1) the NCIC database was not
inherently unreliable; (2) the officers were competent in the use of their laptop; and
(3) the officers were competent in accessing the NCIC database. Hanel and Clark
have failed to convince us that the district court clearly erred in reaching those
factual findings. Under these circumstances, the officers had reasonable suspicion
to initiate the stop.




                                          -6-
                           III. Conclusion

For the foregoing reasons, we affirm the judgment of the district court.
                ______________________________




                                  -7-